 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 782 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2004 
Mr. Blumenauer (for himself, Mr. Shays, Mr. George Miller of California, Mr. Greenwood, Mr. Allen, and Mr. Udall of Colorado) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Affirming the commitments made by the United States at the World Summit on Sustainable Development in Johannesburg, South Africa, to improve worldwide access to safe drinking water and basic sanitation services. 
 
Whereas the World Summit on Sustainable Development was held in Johannesburg, South Africa, from August 26 to September 4, 2002; 
Whereas the United States committed itself to the Johannesburg Plan of Implementation at the World Summit on Sustainable Development; 
Whereas the Johannesburg Plan of Implementation included the goal of halving the proportion of people who are unable to reach or afford safe drinking water and the proportion of people without access to basic sanitation services by 2015; 
Whereas between 2,000,000 and 5,000,000 people die each year due to lack of access to clean water and adequate sanitation; 
Whereas the need for more efficient water and sanitation systems will increase rapidly as the world’s population is expected to reach 9,000,000,000 by 2050, with developing nations experiencing the most severe effects of water scarcity, poverty, and population growth; 
Whereas, although the percentage of people with access to clean water increased from 77 percent in 1990 to 83 percent in 2002 and the percentage of people with access to basic sanitation services increased from 49 percent to 58 percent during the same period, in 2002, 1,100,000,000 people lacked access to safe drinking water and 2,600,000,000 people lacked access to basic sanitation services; 
Whereas between $70,000,000,000 and $80,000,000,000 is invested each year, worldwide, to provide basic water and sanitation services; 
Whereas an additional $60,000,000,000 to $80,000,000,000 per year is needed to provide basic water and sanitation services for the world’s population; 
Whereas the United States announced the Water for the Poor Initiative at the World Summit on Sustainable Development in 2002; 
Whereas the Water for the Poor Initiative committed the United States to investing $510,000,000 over 3 years to improve worldwide access to clean water and sanitation services; and 
Whereas the vast majority of water aid does not go to the countries of greatest need: Now, therefore, be it 
 
That the House of Representatives— 
(1)affirms the commitments made by the United States at the World Summit on Sustainable Development in Johannesburg, South Africa, in 2002 to halve the proportion of people who are unable to reach or afford safe drinking water and the proportion of people without access to basic sanitation services; 
(2)supports an increased effort to meet the commitments made by the United States at the World Summit on Sustainable Development; 
(3)calls upon all developed nations to join the United States in its commitment to improving access to safe drinking water and basic sanitation services; 
(4)shares the goals of the Water for the Poor Initiative, announced by the United States at the World Summit on Sustainable Development in 2002; 
(5)supports the targeting of United States water aid towards the countries of greatest need and the communities in which it can make the greatest impact; and 
(6)calls upon the President to report to Congress on the progress made by the United States to meet the commitments described in paragraph (1). 
 
